Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.

Remarks
	This Notice of Allowability is in response to applicant’s amendment filed on August 27, 2021, under which claims 1-20 were pending and under consideration.

Response to Arguments
 	Applicant’s amendments have overcome the previous § 101 rejection of claims 1-20. Therefore, the rejection has been withdrawn. 
Additionally, applicant’s amendments to claim 1, which has been amended to recite features analogous to those of allowable claim 7, has overcome the previous § 102 and § 103 rejections. Therefore, the previous § 102 and § 103 rejections have been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the following limitations, particularly in the context of the remaining limitations of their respective claims: 
“applying a kernel density estimation to the plurality of error values in the one-dimensional error space; determining a plurality of initial likelihood functions by modifying the plurality of one-dimensional probability density functions utilizing a plurality of predictions for a future event from the subset of the plurality of forecaster systems; generating a combined likelihood function corresponding to the plurality of predictions for the future event by combining the plurality of initial likelihood functions” recited in independent claim 1; 
The limitations of claim 7 that correspond to the above-quoted limitations of independent claim 1;  and 
“generate an error probability density function representing the plurality of error values from the subset of the plurality of forecaster systems by applying a kernel density estimation to the plurality of error values;…generate a likelihood function from the error probability density function by determining a profile of the probability density function along a line of unit slope corresponding to the plurality of predictions” recited in independent claim 16.
The previously cited references Gneiting et al., “Calibrated probabilistic forecasting using ensemble model output statistics and minimum crps estimation.” Monthly Weather Review, 133(5): 1098-1118, 2005 (“Gneiting”) and Glahn et al., “MOS Uncertainty Estimates in an 
Gneiting pertains to ensemble forecasting, but does not teach the use of Kernel density estimation (KDE) on the errors of the models. While Gneiting teaches an error distribution, this distribution is not obtained using KDE. Therefore, Gneiting does not teach the particular manner of using a distribution derived from kernel density estimation to generate likelihood function(s) as recited in the claim limitations quoted above. 
Glahn teaches KDE to determine a distribution of the overall forecasts of the ensemble. This distribution in Glahn is created based on error values, but is not an “error distribution” in the function recited in the claims. For example, Glahn does not teach the use of this distribution to create a maximum likelihood function. Therefore, Glahn does not teach the particular manner of using a distribution derived from kernel density estimation to generate likelihood function(s) as recited in the claim limitations quoted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124